DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Di Serio et al. (US 2017/0341122, hereafter “Serio”) in view of Stevenson (US 7922067).
Regarding claim 1,  Serio discloses a method of forming a vehicle part made of light alloy such as aluminum [0001], the method comprising: forming a tailor welded blank by friction stir welding (FSW- [0035]) a first blank 1 (rim- [0057]) to a second blank 2 (flange, figs. 1-2, 5-6) such that a weld 5 is formed between them [0060]; removing at least one of a weld start spot and a weld stop spot from the tailor welded blank and forming a finished tailor welded blank, wherein removing at least one of the weld start spot and the weld stop spot comprises machining in order to remove burring and any defects from the friction stir weld, such machining being commonly used with panels for aeronautics ([0038, 0061]). The removal of burrs and defects intrinsically improves deformation of the finished tailor welded blank.
Serio fails to disclose stamping the finished tailor welded blank into a stamped part. However, such step is known in the art. Stevenson is directed to fabrication of a tailor welded blank assembly by welding together two metal sheets, in manufacturing such as the auto industry (col. 1, lines 10-21). Stevenson discloses forming a tailor welded blank by welding a first blank 10 and a second blank 12 (fig. 3). Stevenson teaches that it is known in the art of auto industry to weld two separate blanks of sheet metal by adjoining the edges of the sheets and then processing the tailor welded blank through conventional stamping or other forming process to manufacture a product such as a door panel (col. 1, lines 20-22, 37-48). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to create a tailor welded blank by welding two metal sheets and perform stamping of the machined tailor welded blank in the method of Serio since such stamping step is conventional in the art and doing so would produce a desired automotive or aeronautical part such as a door panel. Thus, Serio as modified by Stevenson includes creating a tailor welded blank by welding two metal sheets, machining at least one of the weld start spot and the weld stop spot to remove burring and defects from the weld of the tailor welded blank and subsequently performing stamping of the blank to form a desired part. 
As to claim 2, Serio discloses that the weld is formed by friction stir welding (FSW- [0035]), so both the weld start and stop spots are FSW spots, and the weld is intrinsically plastically deformed during stamping of the finished tailor welded blank in the combination of Serio & Stevenson.  
As to claim 3, Serio discloses utilizing light alloy such as aluminum or magnesium [0001]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use aluminum alloy blanks in the combination of Serio & Stevenson to produce a particular lightweight automotive or aeronautical part.  
As to claim 12, Serio is silent as to using the same machine for welding and machining the weld spots. However, artisan of ordinary skill would understand that a welding tool and a machining/milling tool could be arranged on the same machine so that it would reduce storage space and both welding & machining operations can be carried out efficiently. Moreover, there is only a finite number of predictable options: providing separate machines for welding and machining, or same machine including a welding tool and milling/machining tool. One skilled in the art would select an option which reduces cost and storage space. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales). In the combination of Serio & Stevenson, one would have found it obvious to employ the same machine for friction stir welding as well as removing weld spots by machining with the motivation of reduced cost and storage space.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Serio in view of Stevenson as applied to claim 2 above, and further in view of Yokoi et al. (US 2017/0326613, “Yokoi”).
As to claim 8, Serio discloses machining but does not specifically mention shearing. However, shearing and machining are similar techniques in the art concerning removal of material. Yokoi is drawn to producing hot-stamped trim component for various vehicle parts (abstract, [0025]). Yokoi teaches forming a trim line or slit by shearing [0026-0027], in particular shearing with a punching die included in a press machine ([0039], fig. 6B), and subsequently laser machining the outer end portions ([0040], fig. 6C). In this manner, the material can be accurately removed to produce a trimmed part. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide shearing slit at the FSW start & stop spots in order to facilitate subsequent machining step for removal of burrs and defects resulting from the welding in Serio, thereby improving quality of the welded product. 
As to claim 9, Serio as modified in light of Yokoi above encompasses machining the sheared FSW start spot and the sheared FSW stop spot, wherein residual plastic deformation is intrinsically removed from the sheared edges of the FSW spots.  
As to claim 10, Serio discloses that the machining removes a predetermined amount of material from the FSW start & end spots, but is silent whether the predetermined amount is equal to a thickness of the first blank or the second blank. However, Serio teaches that machining is commonly with panels for aeronautics to remove welding burrs and defects after friction stir welding. These defects correspond to bad mixing which creates non-welded seams, lead to the onset of cracking due to fatigue and therefore their removal is a great advantage [0061]. Accordingly, one of ordinary skill in the art would have been motivated to remove a predetermined amount equal to a thickness of the first or second blank by machining in Serio because doing so would eliminate non-welded seam, prevent onset of cracking for manufacturing an aeronautic panel assembly. Hence, the claim is rendered obvious in combination of Serio, Stevenson and Yokoi. 

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new grounds of rejection set forth above does not rely on Bevans reference applied in the prior rejection for the pertinent matter challenged in the arguments. Specifically, examiner notes that Serio teaches removing a weld defect existing in at least one weld spot by machining after friction stir welding [0038, 0061].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735